DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/16/2022

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujiwara et al. (US 2016/0254707) in view of Abe et al. (US 2014/0239735).

Re Claim 1; Fujiwara discloses a transmitter (11) for wireless charging, the transmitter comprising: 
a transmission coil (121, Fig. 2); 
a cover (132) configured to protect a surface of the transmission coil; 
a foreign object removal screen (132a) disposed on a surface of the cover to remove a foreign object; (Fig. 2) and 
rotating bodies (137) connected to the foreign object removal screen. (Fig. 2)
Fujiwara does not disclose that the rotating bodies are disposed at both ends of the cover.
However, Abe discloses an analogues art for a power transmission device (31) where rotating bodies (86 and 87) are disposed at both ends of the cover (85). (Fig. 10)
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing of the invention to have rotating bodies (86 and 87) are disposed at both ends of the cover (85), motivated by the desire to effectively remove foreign object from the charging pad in order to effectively transfer power to the load. (See Par 0130 of Abe).

Re Claim 2; the combination of Fujiwara in view of Abe discloses wherein the foreign object removal screen is disposed in a charging area of the transmitter for wireless charging that includes the transmission coil, (Fig. 2 of Fujiwara) and is configured to detect a foreign object to be removed among objects detected in the charging area. (Par 0130 of Abe)

Re Claim 3; Fujiwara discloses wherein the rotating bodies are configured to perform a rotational motion to continuously move a foreign object detected in a charging area of the foreign object removal screen. (Par 0082-84)

Re Claim 4; Fujiwara discloses wherein the foreign object removal screen encloses an upper surface (132) and a lower end (12) of the cover that protects the surface of the transmission coil (121), and moves according to the rotational motion of the rotating bodies. (Fig. 2)

Re Claim 5; Fujiwara discloses wherein the foreign object is pushed from a first position (the current position of 1X) sensed by the foreign object removal screen to a second position (located inside 142) according to a vertical movement or a horizontal movement (shown by the arrow) of the foreign object removal screen. (Fig. 2, Moved into 135)

Re Claim 6; Fujiwara discloses wherein when the foreign object removal screen reaches one end of both ends in which the rotating bodies are disposed, the foreign object (1X) falls to an outer region (142) of the one end. (Fig. 2, Moved into 135)

Re Claim 7; Fujiwara discloses wherein when the foreign object removal screen reaches one end of both ends in which the rotating bodies are disposed, the foreign object (1X) falls to a movement preventer (142) disposed at the one end. (Fig. 2, Moved into 135)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
06/29/2022Primary Examiner, Art Unit 2836